Case 2:20-cv-02821-MWF-PJW Document 16-7 Filed 05/26/20 Page 1 of 1 Page ID #:95




Manning Law Office, APC
20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660
(949) 200-8755


               Carmen John Perri v. YB Invest, et al. Case No. 2:20-cv-02821-MWF-
CLIENT:        PJW
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
HOURLY RATE: $425
               Joseph R. Manning, Jr. (JRM) $450 / Associate Attorney (AA) $375

                                                                                                              Billing
     Date                                        Task                                     Attorney   Hours   Amount
     3/11/2020 Reviewed information received from client                                  JRM         0.5    $225.00
     3/14/2020 Met with client and discussed case.                                        JRM         0.25   $112.50
               Examined the alleged violations of the ADA Access Guidelines at the        JRM
               property and confirmed they are not ADA compliant as set forth in the
     3/15/2020 Complaint.                                                                              1     $450.00
               Conducted research of public records to determine identities of business   AA
     3/16/2020 owner and owner of the real property                                                  1.25    $468.75
     3/20/2020 Edit/draft complaint for filing.                                           JRM          1     $450.00
               Reviewed and executed the front matter (civil case coversheet,             AA
     3/26/2020 summons, etc.).                                                                        0.5    $187.50
                                                                                          AA
       4/1/2020 Reviewed court-issued summons, Notice of Assignment, Standing order.                  0.4    $150.00
                Drafted and filed a response to the court's OSC re supplemental          AA
      4/13/2020 jurisdiction.                                                                          1     $375.00
                                                                                         AA
                Reviewed and executed the Request for Entry of Default; review file
       5/4/2020 generally to confirm service proper and effected as to proper defendant.              0.5    $187.50
                Drafted delcaration on behalf of client in support of Plaintiff's        AA
                Application for Entry of Default Judgment. Contacted client to execute
      5/19/2020 declaration.                                                                          0.5    $187.50
                Drafted Notice of Motion and Motion for Application for Entry of Default AA
                Judgment, and declaration in support. Compiled exhibits and instructed
      5/20/2020 staff to file.                                                                         1     $375.00
      5/21/2020 Review Default Package and Approve                                       JRM          0.5    $225.00

                 Litigation Expenses
                 Filing Fees                                                                                  $400
                 Service Cost                                                                                 $138



                 Total Bill                                                                                    $3,932
